Title: To Benjamin Franklin from Elizabeth Holland, 25 May 1783
From: Holland, Elizabeth
To: Franklin, Benjamin


          
            Great and Worthy Sir
            London 25th May 1783
          
          My Husband Thomas Holland Was an officer in the Congress Service and Was kild, he left
            me with three Children in the outmost Distress
            in boy [body] and mind your Well Knowing goodness will take my Cause into your Serious
            Consideration and Communicate it to the Congress that I might meet with Such Relief as
            they Shall think most proper my Husband and me was Nine years in New york and in that
            time he Contractd So great a friendship for the American Cause, he was an Officer in the
            King of great Brittain Servce maney years and Quited that to go to america not to
            incrase his Rank or pay but Puirly out of appoint of Concious Sake I hope your goodness will pardon this Freedom in
            take this Liberty in Writing to your Honour I Shall be happey to have answer From this
            Letter and you will much oblige your Humble Servant
          
            Elizabeth Holland  
            I have inclosed my marriage Register
            Direct for Elizabeth Holland at Mr Beson oilman Smithfield
                London
        
         
          Addressed: A Monsr / monsr Le Doctr
            Franklin / P P a Passey / Proche De Paris
          
          Notations in different hands: Elizabeth
            Holland 25 May 1783— / London May 25th. 1784 Mrs. Elizabeth Benson to The Hone: Doctor
            Franklin About the pay due her late Husband—
        